Citation Nr: 0326678	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include on a direct service-incurrence basis, 
and as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his representative


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from  August 1962 to August 
1965.  He also had several unspecified periods of active duty 
for training (ACDUTRA).  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a cervical spine disability.  In August 1999, the Board 
denied service connection for this disability.  

In September 2000, the United States Court of Appeals for 
Veterans Claims (Court) issued an order that vacated that 
portion of the August 1999 Board decision that denied service 
connection for a cervical spine disability as secondary to a 
service-connected low back disorder, and remanded that issue 
to the Board for action consistent with instructions 
contained in a September 2000 Joint Motion for Partial Remand 
(Joint Motion).  Thereafter, in June 2001, the Board remanded 
the case to the RO for further evidentiary development.

The veteran and his wife presented testimony at a hearing 
before a RO hearing officer in January 1997.  The veteran's 
accredited represented appeared at a hearing before the 
undersigned Member of the Board sitting in Washington, D.C., 
in April 2003.  Transcripts of these hearings are associated 
with the claims folder. 


REMAND

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A.§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In a statement received by the Board in April 2003, the 
veteran indicated that he had received VA medical treatment 
for his cervical spine.  He reported that he had received 
treatment for neck pain and stiffness at a VA medical 
facility in Wilmington, Delaware, in April 2003.  However, 
copies of these treatment records are not presently 
associated with the claims folder.  On the contrary, the most 
current evidence presently associated with the claims folder 
is a September 2002 VA examination report.  As the veteran 
has referenced the existence of potentially probative VA 
medical treatment records that have not been associated with 
the claims folder, an effort should be made to associate 
these records with the claims folder.  The procurement of 
such pertinent VA medical reports is required.  38 C.F.R. § 
3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide a statement providing information 
as to the following:

?	The cervical spine symptoms he 
experienced following the in-service 
injury;
?	The frequency and severity of 
symptoms he continued to experience 
thereafter; 
?	The first time he sought medical 
treatment for cervical spine 
symptoms following his release from 
active service in August 1965; 
?	The identity of all medical care 
provider who treated him for 
cervical spine symptoms prior to 
1997.

2.  The RO should notify the veteran that 
statements as to the following would 
support his claim and that he is 
responsible for providing such 
statements:

?	Statements from individuals who 
witnessed his cervical spine 
symptoms prior to 1997; most helpful 
would be statements from those who 
can date the symptoms to as close to 
his release from service in August 
1965 as possible.
?	An opinion from a doctor which 
relates a current cervical spine 
disorder to the in-service injury; 
or to any continuity of 
symptomatology shown thereafter; or 
to the service-connected lower back 
disability.

3.  The RO should also request the 
veteran to identify all sources of 
medical treatment for his cervical spine 
disability since September 2002.  In 
particular, the RO should obtains copies 
of the treatment records from the 
Wilmington, Delaware, VA medical facility 
referenced by the veteran in his April 
2003 statement.  

4.  Following completion of the above, 
the RO should review the claim on appeal.  
If the veteran's claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


